Name: Council Decision (EU) 2018/889 of 4 June 2018 on the conclusion, on behalf of the European Union, of the Council of Europe Convention on the Prevention of Terrorism
 Type: Decision
 Subject Matter: European construction;  politics and public safety;  social affairs;  European organisations;  international affairs
 Date Published: 2018-06-22

 22.6.2018 EN Official Journal of the European Union L 159/1 COUNCIL DECISION (EU) 2018/889 of 4 June 2018 on the conclusion, on behalf of the European Union, of the Council of Europe Convention on the Prevention of Terrorism THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 83(1), in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) In accordance with Council Decision (EU) 2015/1913 (2), the Council of Europe Convention on the Prevention of Terrorism (3) (the Convention) was signed on 22 October 2015, subject to its conclusion. (2) Article 23 of the Convention provides that the Convention is open for approval by the Union. (3) Directive (EU) 2017/541 of the European Parliament and of the Council (4) established common Union rules on combatting terrorism. Consequently, the Union has already adopted measures in different areas covered by the Convention. (4) The Convention should therefore be approved on behalf of the Union as regards matters falling within the competence of the Union in so far as the Convention may affect those common rules or alter their scope. The Member States retain their competence in so far as the Convention does not affect common rules or alter the scope thereof. (5) Ireland is bound by Council Framework Decision 2002/475/JHA (5) and is therefore taking part in the adoption of this Decision. (6) In accordance with Articles 1 and 2 of Protocol No 21 on the position of the United Kingdom and Ireland in respect of the area of freedom, security and justice, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, and without prejudice to Article 4 of that Protocol, the United Kingdom is not taking part in the adoption of this Decision and is not bound by it or subject to its application. (7) In accordance with Articles 1 and 2 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application, HAS ADOPTED THIS DECISION: Article 1 The Council of Europe Convention on the Prevention of Terrorism, as regards matters falling within the competence of the Union, is hereby approved on behalf of the Union. The text of the Convention is attached to this Decision. Article 2 The President of the Council shall designate the person(s) empowered to deposit, on behalf of the Union, the instrument of approval provided for in Article 23 of the Convention (6). Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 4 June 2018. For the Council The President T. TSACHEVA (1) Consent of 18 April 2018 (not yet published in the Official Journal). (2) Council Decision (EU) 2015/1913 of 18 September 2015 on the signing, on behalf of the European Union, of the Council of Europe Convention on the Prevention of Terrorism (CETS No 196) (OJ L 280, 24.10.2015, p. 22). (3) CETS No 196. (4) Directive (EU) 2017/541 of the European Parliament and of the Council of 15 March 2017 on combating terrorism and replacing Council Framework Decision 2002/475/JHA and amending Council Decision 2005/671/JHA (OJ L 88, 31.3.2017, p. 6). (5) Council Framework Decision 2002/475/JHA of 13 June 2002 on combating terrorism (OJ L 164, 22.6.2002, p. 3). (6) The date of entry into force of the Convention for the European Union will be published in the Official Journal by the General Secretariat of the Council.